Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about January 5, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of criminal mischief in the third degree, placed her on probation for a period of up to 12 months and ordered that she pay restitution or perform 25 hours of community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. The victim’s testimony established that appellant engaged in conduct evincing an intent to damage the victim’s car, and the expert testimony established that the damage met the statutory threshold of $250 (Penal Law § 145.05 [2]). Concur — Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.